Cite as 2016 Ark. 92


                    SUPREME COURT OF ARKANSAS.
                                         No.   CR-08-1453


JAMES EDWARD WILLIAMS                              Opinion Delivered March   3, 2016
                   PETITIONER
                             PRO SE PETITION TO REINVEST
V.                           JURISDICTION IN THE TRIAL COURT
                             TO CONSIDER A PETITION FOR WRIT
                             OF ERROR CORAM NOBIS
STATE OF ARKANSAS            [PULASKI COUNTY CIRCUIT COURT,
                  RESPONDENT NO. 60CR-07-3386]


                                                   PETITION DENIED.

                                         PER CURIAM


        In 2008, petitioner James Edward Williams, who represented himself at trial with

 standby counsel, was found guilty by a jury of two counts of aggravated robbery, two counts

 of terroristic threatening in the first degree, theft of property, and battery in the third degree.

 Williams was sentenced as a habitual offender to an aggregate term of 360 months’

 imprisonment. On appeal from the judgment, Williams, who was represented by appellate

 counsel, contended that the trial court erred when it permitted him to represent himself.

 The Arkansas Court of Appeals found no error and affirmed. Williams v. State, 2009 Ark.

 App. 684. Williams’s petition for review was dismissed by this court. Williams v. State, 2009
Ark. 589 (per curiam).

        Now before us is Williams’s pro se petition to reinvest jurisdiction in the trial court

 to consider a petition for writ of error coram nobis in the case. The petition for leave to

 proceed in the trial court is necessary because the trial court can entertain a petition for writ

 of error coram nobis after a judgment has been affirmed on appeal only after we grant
                                    Cite as 2016 Ark. 92

permission. Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. In making a determination

to grant such leave, we look to the reasonableness of the allegations in the petition and to

the existence of the probability of the truth thereof. Howard v. State, 2012 Ark. 177, 403
S.W.3d 38. A writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore,

341 Ark. 397, 17 S.W.3d 87 (2000). Coram-nobis proceedings are attended by a strong

presumption that the judgment of conviction is valid. Westerman v. State, 2015 Ark. 69, at

4, 456 S.W.3d 374, 376.

       The function of the writ is to secure relief from a judgment rendered while there

existed some fact that would have prevented its rendition if it had been known to the trial

court and which, through no negligence or fault of the defendant, was not brought forward

before rendition of the judgment. Newman, 2009 Ark. 539, 354 S.W.3d 61. The petitioner

has the burden of demonstrating a fundamental error of fact extrinsic to the record. Roberts

v. State, 2013 Ark. 56, 425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

for addressing certain errors that are found in one of four categories: (1) insanity at the time

of trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a

third-party confession to the crime during the time between conviction and appeal. Howard,

2012 Ark. 177, 403 S.W.3d 38.

       In his petition, Williams argues that the writ is warranted because he was not sane at

the time he committed the offenses or at the time of trial. He alleges that the mental-health

examiner in his case failed to perform the “actual mental health evaluation that he claims in

                                               2
                                    Cite as 2016 Ark. 92

the report,” and, as a result, the question of his sanity was not settled in court. He further

argues that his pretrial counsel failed to inform him of the results of the evaluation so that

he would have known of the reason that counsel withdrew his plea of not guilty by reason

of mental disease or defect.

       To the degree that Williams is contending that his pretrial or standby counsel was

ineffective, he has not stated a ground for the writ. This court has repeatedly held that

ineffective-assistance-of-counsel   claims   are   not   cognizable   in   error-coram-nobis

proceedings and that such proceedings are not a substitute for raising ineffective-assistance-

of-counsel claims under our postconviction rule, Arkansas Rule of Criminal Procedure

37.1. White v. State, 2015 Ark. 151, at 4─5, 460 S.W.3d 285, 288.

       Williams has also not established any other basis on which the writ could be issued.

When claiming insanity as a ground for the writ, the burden is on the petitioner who claims

mental illness to overcome the strong presumption that the judgment was valid. Noble v.

State, 2015 Ark. 215, at 3, 462 S.W.3d 341, 344 (per curiam). Williams did not present facts

sufficient to demonstrate that there was information not known at the time of trial, or which

could not have been known at the time of trial, to establish that he was insane and

incompetent to proceed. The application for coram-nobis relief must make a full disclosure

of specific facts relied on as the basis for the writ. Millsap v. State, 2014 Ark. 493, 449
S.W.3d 701. There was no specific fact alleged in Williams’s petition that he could not have

brought out at the time of trial to demonstrate that he was not sane. The record on direct

appeal contained a copy of the pretrial psychological evaluation conducted on Williams. It

was the examiner’s opinion that Williams was capable of understanding the proceedings

                                               3
                                    Cite as 2016 Ark. 92

against him and that he did not have a substantial mental disease or defect at the time the

offenses were committed. Williams has not shown that the issue of his sanity could not

have been fully considered at trial. Westerman, 2015 Ark. 69, 456 S.W.3d 374 (citing

Ridgeway v. State, 239 Ark. 377, 389 S.W.2d 617 (1965), cert. denied, 382 U.S. 902 (1965)

(stating that the mental examination of the petitioner by state hospital officials, which was

reported to the trial court, showed that any possible claim of the petitioner’s insanity was

before the trial court and could not later be considered in a petition for writ of error coram

nobis)).

       Petition denied.




                                               4